

115 HR 3368 IH: To amend title 38, United States Code, to improve the access to child care for certain veterans receiving health care at a facility of the Department of Veterans Affairs.
U.S. House of Representatives
2017-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3368IN THE HOUSE OF REPRESENTATIVESJuly 24, 2017Mr. Higgins of New York (for himself and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the access to child care for certain veterans receiving health care at a facility of the Department of Veterans Affairs. 
1.Assistance for child care for certain veterans receiving health care
(a)In generalSubchapter III of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:  1730B.Assistance for child care (a)AuthorityBeginning January 1, 2018, subject to subsection (b), the Secretary shall provide assistance to qualified veterans described in subsection (c) to obtain child care so that such veterans can receive health care services described in subsection (c).
(b)Limitation on period of paymentsThe Secretary may only provide assistance under subsection (a) to a qualified veteran for receipt of child care during the period that the qualified veteran— (1)receives the types of health care services described in subsection (c) at a facility of the Department; and
(2)requires travel to and return from such facility for the receipt of such health care services. (c)Qualified veteransFor purposes of this section, a qualified veteran is a veteran who is—
(1)the primary caretaker of a child; and (2) (A)receiving from the Department—
(i)regular mental health care services; (ii)intensive mental health care services; or
(iii)such other intensive health care services that the Secretary determines that provision of assistance to the veteran to obtain child care would improve access to such health care services by the veteran; or (B)in need of regular or intensive mental health care services from the Department, and but for lack of child care services, would receive such health care services from the Department.
(d)Forms of child care assistance
(1)Child care assistance under this section may include the following: (A)Stipends for the payment of child care offered by licensed child care centers (either directly or through a voucher program) which shall be, to the extent practicable, modeled after the Department of Veterans Affairs Child Care Subsidy Program established pursuant to section 590(g) of title 40.
(B)Direct provision of child care at an on-site facility of the Department of Veterans Affairs. (C)Payments to private child care agencies.
(D)Collaboration with facilities or programs of other Federal departments or agencies. (E)Such other forms of assistance as the Secretary considers appropriate.
(2)In the case that child care assistance under this section is provided as a stipend under paragraph (1)(A), such stipend shall cover the full cost of such child care. (e)FundsThe Secretary shall carry out this section using funds made available to the facility of the Department that provides the health care services for which assistance under subsection (a) is provided. The Secretary shall ensure that each administrator of such a facility has discretion to carry out such assistance in a manner that is appropriate for the facility and in accordance with this section..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1730A the following new item:   1730B. Assistance for child care.. (c)Conforming repealEffective January 1, 2018, section 205 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (38 U.S.C. 1710 note) is repealed. 
